DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JAMES AARON MORRIS,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D22-622

                         [September 15, 2022]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin  County;   Robert   Makemson,    Judge;    L.T.  Case    No.
432020CF000961A.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley B. Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, C.J., GROSS and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.